Reasons for Allowance
Claims 1-7 and 22-34 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, wherein the Applicant discloses selecting a plurality of video examples from a video source; causing the video source to deliver video streams of the selected video examples, while synthetically impairing packet delivery, including setting available bandwidth, causing the video source to modify codec transmission parameters by the synthetically impairing packet delivery; recording network conditions, including measuring at least actual delivered bit rate during the video streams delivery; directing the video streams of the selected video examples to a receiving device; recording video frames rendered by the receiving device from the selected video examples; building a training data set by scoring at least some of the recorded video frames to produce scores and correlating the scores with the recorded network conditions; using the scores, an identifier of the video source, and the correlated network conditions as a ground truth for training the video stream classifier to assign video scores without dependence on rendering the video streams; and saving parameters of the trained video stream classifier for use on a live network.
The prior art of Jana (US Pub. No. 20190334824 A1) discloses the management of the streaming process can include dynamically adjusting bit rates during the streaming In one embodiment, the adaptation process performed by a video client can determine a video quality for each chunk of content. For example, the adaptation 
The prior art of Luo (US Pub. No. 20070217448 A1) discloses an overloading stream is a stream of packets sent to a receiver at a sending rate that is greater than a rate that can be managed without buffer overflows and/or causing increased one-way delays between receiver-receipt of successive packets in view of an estimated available bandwidth of a network. In view of this, the systems and methods implement a direct probing algorithm using packet trains to calculate available bandwidth from input rate and one-way packet delay (OWD) information. This is accomplished independent of any prior knowledge of tight link capacity. To substantially avoid buffer overflow resulting from such packet trains, the direct probing algorithm adjusts packet train length based on probing rates and estimated link capacities.
Vasseur (US Pub. No. 20190138938 A1) discloses a service receives relevancy feedback regarding anomalies detected in a network by one or more unsupervised learning-based anomaly detectors. The service generates a set of rules based on those of the anomalies deemed relevant by the relevancy feedback. The service uses the set of rules to trigger collection of data features from the network. The service trains a supervised learning-based classifier using the data features collected from the network.
The prior art of Parker (US Pub. No. 20130057705 A1) discloses the network device may use the video quality metrics to generate a video quality score, and the video quality score may be sent to a network operator. The video quality score may represent an estimated user viewing experience corresponding to the video content delivered to the user device. In some implementations, the video quality score may be included in a video quality report that includes additional information, such as information regarding the network, information regarding the video content, the video quality data used to generate the video quality metrics, or the video quality metrics.
Inter alia, independent claims 6 and 7, wherein the Applicant discloses similar limitations, are allowed for reasons similar to those cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER MOAZZAMI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KYU CHAE/
Primary Examiner, Art Unit 2426